OPINION OF THE COURT
PER CURIAM.
Now, this 17th day of November 1976, the Petition for Allocatur is granted. The orders entered in the Superior Court and in the trial court are both vacated, Pa.Super., 361 A.2d 760, and the record is remanded to the trial court for further consideration of the district attorney’s petition filed pursuant to Pa.R.Crim.P. 1100(c) requesting an extension of time in which to commence trial, in light of our recent decisions in Commonwealth v. Mayfield, 469 Pa. 214, 364 A.2d 1345 (1976) and Commonwealth v. Shelton, 469 Pa. 8, 364 A.2d 694 (1976).